DYNEGY HOLDINGS INC. SIXTH SUPPLEMENTAL INDENTURE Dated as of December 30, 2009 to the INDENTURE Originally dated as of September 26, 1996, as amended and restated on March 23, 1998 and March 14, 2001 between DYNEGY HOLDINGS INC. and WILMINGTON TRUST COMPANY (as successor to JPMorgan Chase Bank, N.A., successor to Bank One Trust Company, National Association), as the Trustee Table of Contents Page ARTICLE I AMENDMENTS SECTION 1.1 Amendment to Section 1.01 2 SECTION 1.2 Amemdment to Section 7.04 2 SECTION 1.3 Amendment to Section 8.01 2 SECTION 1.4 Amendment to Section 10.05 2 SECTION 1.5 Amendment to Section 10.06 2 SECTION 1.6 Conforming Amendments 2 SECTION 1.7 Applicability 2 ARTICLE II MISCELLANEOUS SECTION 2.1 Ratification; Conflict 2 SECTION 2.2 Conflict with the Trust Indenture Act 3 SECTION 2.3 Certain Defined Terms 3 SECTION 2.4 Counterparts 3 SECTION 2.5 Governing Law 3 SECTION 2.6 Effect of Headings and Table of Contents 3 SECTION 2.7 Benefits under Sixth Supplemental Indenture, etc. 3 SECTION 2.8 Severability 3 SECTION 2.9 Successors 3 SIXTH SUPPLEMENTAL INDENTURE, dated as of December 30, 2009 (this “Sixth Supplemental Indenture”), to the indenture dated September 26, 1996, as amended and restated as of March 23, 1998, as amended and restated as of March 14, 2001 (the “Amended and Restated Indenture”), as supplemented by a first supplemental indenture dated as of July25, 2003 (the “First Supplemental Indenture”), as supplemented by a second supplemental indenture dated as of April 12, 2006 (the “Second Supplemental Indenture”), as supplemented by a Third Supplemental Indenture dated as of May 24, 2007 (the “Third Supplemental Indenture”), as supplemented by a Fourth Supplemental Indenture dated as of May 24, 2007 (the “Fourth Supplemental Indenture”), and as supplemented by a Fifth Supplemental Indenture dated as of December 1, 2009 (the “Fifth Supplemental Indenture” and, together with the Amended and Restated Indenture, the First Supplemental Indenture, the Second Supplemental Indenture, the Third Supplemental Indenture, the Fourth Supplemental Indenture, and the Fifth
